IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1938
                             Filed February 10, 2016


IN THE INTEREST OF M.H.,
Minor Child,

R.O., Father,
Appellant,

W.H., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



      A father and mother appeal the district court order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



      Douglas E. Cook of Cook Law Office, Jewell, for appellant father.

      Derek J. Johnson of Johnson & Bonzer, P.L.C., Ford Dodge, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Sarah J. Livingston of Bennett, Crimmins & Livingston, Fort Dodge,

attorney and guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


VOGEL, Judge.

       A father and mother separately appeal the district court’s order terminating

their parental rights asserting they should be allowed an additional six months to

work towards reunification and it is not in the child’s best interests to have their

parental rights terminated.    With virtually no progress made by either parent

during the year since the child was removed from their care, we agree with the

district court additional time would not prove beneficial and termination is in the

child’s best interests. We affirm on both appeals.

       I.     Background Facts & Proceedings

       The father and mother are not married, but they reside together and are

the parents of M.H., who was born in October 2014. Both parents have a long

history of substance abuse and mental health problems. The mother admitted to

using methamphetamine during her pregnancy, although M.H. did not test

positive for any illegal substance at his birth. While at the hospital, neither parent

exhibited even minimal knowledge of childcare, and when nurses showed them

how to change diapers and feed the child, the parents did not retain the

information. The child did not go home with the parents but was placed in foster

care directly from the hospital when he was five days old.

       The child was adjudicated to be in need of assistance pursuant to Iowa

Code sections 232.2(6)(c)(2) and (n) (2013). The court noted, “Both parents

continue to struggle providing basic needs to the child during visits.” The parents

were inconsistent in attending supervised visitation and they did not attend the

child’s medical appointments. Both parents tested positive for methamphetamine

in December 2014 and February 2015.
                                        3


       On July 15, 2015, the State filed a petition seeking termination of the

parents’ rights. The parents continued to miss visits with M.H. They saw M.H.

only four times from July through October 2015 and missed more than one-half

of all visits offered to them. Although the parents attended substance abuse

treatment programs, the mother was unsuccessfully discharged due to

noncompliance with the program. The father was successfully discharged from a

treatment program but relapsed almost immediately.         Further, both parents

testified they used methamphetamine together in October, less than three weeks

prior to the termination hearing.

       After a hearing the district court terminated the parents’ rights under

section 232.116(1)(h) and (l) (2015). The court found termination was in M.H.’s

best interests, stating, “Neither parent is in a position to care for the child.

Neither parent is able to provide the most basic and fundamental care for the

child, such as feeding, changing and holding him. The child is not bonded to the

parents.” The court also denied the parents’ request for additional time to work

on reunification. The court stated, “There is nothing in the extended history of

this case that allows the Court to conclude that there is a reasonable likelihood

that real change will occur that will eliminate the need for removal over the next

six months.” The father and mother have each appealed the order terminating

their parental rights.

       II.    Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa
                                             4


2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.     In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).               The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

       III.    Best Interests

       The parents do not dispute the existence of a statutory ground for

termination.1 However, they claim termination of their parental rights is not in

M.H.’s best interests. They point out that they have limited experience taking

care of a young child and assert that additional time will improve their

performance. They ask for more time for substance abuse treatment and to

address their mental health problems. The father and mother claim that with

appropriate time and training they can learn appropriate parenting skills and

maintain sobriety.

       In considering the best interests of a child, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33, 39 (Iowa

2010). In order to continue a child’s placement in foster care for an additional six

months under section 232.104(2)(b), “the statute requires the court to make a




1
   Although the parents raise the issues of the child’s best interests and a request for
additional time as separate issues, the arguments on these issues are intertwined, and
therefore, we will address the issues together. Also, although the father and mother
each filed a petition on appeal, the petitions are nearly identical, and we will address the
two petitions simultaneously.
                                         5


determination the need for removal will no longer exist at the end of the

extension.” In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005).

      In considering a child’s best interests we look to the child’s long-range as

well as immediate interests. In re T.P., 757 N.W.2d 267, 269 (Iowa Ct. App.

2008). We look at a parent’s past performance “because it may indicate the

quality of care the parent is capable of providing in the future.” Id. at 269-70. In

considering whether an extension of time is warranted, we have previously

stated:

             How long a child is forced to be out of the home waiting for a
      responsible parent to emerge is determined by our Iowa legislature.
      See generally Iowa Code § 232.116. With those time frames in
      mind, we have recognized that at some point, the rights and needs
      of the children rise above the rights and needs of the parent.

In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009). “A parent does not have

an unlimited amount of time to correct his or her deficiencies.” In re H.L.B.R.,

567 N.W.2d 675, 677 (Iowa Ct. App. 1997).

      We conclude termination of the parental rights of the father and mother is

in M.H.’s best interests. The testimony of the parents’ case worker with the Iowa

Department of Human Services (DHS) and their care coordinator with Families

First Counseling Services was that although given the necessary services,

neither parent had not been able to improve his or her parenting skills, and M.H.

could not be safely returned to their care. Even during the most recent visits with

the child, both parents needed prompting to tend to the child’s basic needs such

as feeding, changing, and soothing.      These are basic caregiving skills both

parents have been repeatedly schooled in yet have failed to make any noticeable

progress. As such, visits continued to be fully supervised. The case worker and
                                            6


care coordinator both testified it would not be safe to return M.H. to the parents

even if given an additional six months. Based on their history, which included

numerous relapses into drug use, it was unlikely the parents would make any

sustained improvements within that time period.              As the DHS case worker

testified, neither parent is capable to meet this young child’s physical or

emotional needs and neither is bonded with the child. We agree with the district

court; termination is in the best interests of this child.

       We affirm the decision of the district court.

       AFFIRMED ON BOTH APPEALS.